DETAILED ACTION
Claims 1, 3-9, and 15-17 are presented for examination based on the request for continued examination and amendment filed 12/14/2020.
Claim 2 was previously cancelled.
Claims 10-14 were previously withdrawn.
Claims 10-14 and 16-17 are currently cancelled via agreement and examiner’s amendment.
Claims 1 and 15 are currently amended via agreement and examiner’s amendment.
Rejections under 35 USC 102/103 for claims 1, 3-9, and 15-17 are withdrawn in view of their amendment/cancellation and arguments presented by the applicant.
Claims 1, 3-9, and 15 are allowed.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Abhay Kulkarni on 03/09/2021.
The application has been amended as follows: 
1.	(Currently amended) A computer-implemented method of designing a dental restoration at a display, the method comprising:
providing a virtual three dimensional representation of at least a portion of a patient’s dental situation;

providing a design tool selectable to deform the shape of at least a portion of the three dimensional dental restoration model;
wherein the design tool, when selected, enables a line to be drawn on a surface of the three dimensional dental restoration model, and
 wherein a surrounding area is indicated along with the line drawn on the surface of the three dimensional dental restoration model,
 wherein the three dimensional dental restoration model is of a restoration selected from the group consisting of a crown, an inlay, onlay, bridge, dental implant, or veneer.
2.	(Cancelled)
3.	(Previously presented) The method of claim 1, wherein the surrounding area covers at least a portion of the three dimensional dental restoration model.
4.	(Original) The method of claim 3, wherein each point of the line is usable by a user to move the line to deform the portion of the three dimensional dental restoration model. 
5.	(Original) The method of claim 4, wherein the line enables a user to pull the line outward from the surface of the three dimensional dental restoration model to expand the portion of the three dimensional dental restoration model. 
6.	(Original) The method of claim 4, wherein the line enables a user to bring the line inward of the surface of the three dimensional dental restoration model to dent the portion of the three dimensional dental restoration model. 
7.	(Original) The method of claim 4, wherein a point at one end portion of the line, when used by a user to move the line, causes a deformation of the portion of the three dimensional dental restoration model covered by the surrounding area, and wherein the deformation occurs mostly in amount at the portion that surrounds this end portion of the line.

9.	(Original) The method of claim 1, wherein the dental restoration model includes one or more of a posterior model and an anterior model.
10.	(Cancelled)
11.	(Cancelled)
12.	(Cancelled)
13.	(Cancelled)
14.	(Cancelled)
15.	(Currently amended) A system for designing a dental restoration at a display, the system comprising:
a processor; and
a non-transitory computer-readable storage medium comprising instructions executable by the processor to perform steps comprising:
providing a virtual three dimensional representation of at least a portion of a patient’s dental situation;
displaying, on the display, a virtual three dimensional dental restoration model in an alignment with the virtual three dimensional representation;
providing a design tool selectable to deform  the shape of at least a portion of the three dimensional dental restoration model,
wherein the design tool, when selected, enables a line to be drawn on a surface of the three dimensional dental restoration model, and
 wherein a surrounding area is indicated along with the line drawn on the surface of the three dimensional dental restoration model
wherein the three dimensional dental restoration model is of a restoration selected from the group consisting of a crown, an inlay, inlay, bridge, dental implant, or veneer.
16. 	(Cancelled)
17. 	(Cancelled)
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 3-9, and 15 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “providing a design tool selectable to deform the shape of at least a portion of the three dimensional dental restoration model; wherein the design tool, when selected, enables a line to be drawn on a surface of the three dimensional dental restoration model, and  wherein a surrounding area is indicated along with the line drawn on the surface of the three dimensional dental restoration model,  wherein the three dimensional dental restoration model is of a restoration selected from the group consisting of a crown, an inlay, onlay, bridge, dental implant, or veneer.” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1 and 15 of the instant application (as supported in specification, the original claims, and Figs. 1-18).
Prior Art of Record
The Prior art of reference Rubbert (U.S. Patent Application Publication 2002/0015934 A1) discloses:  	(Rubbert: FIG. 2 shows a computer with a model of teeth, elements 18 and 20 which is supported by FIG. 1, elements 22, including the computer 30 and teeth model 18. FIG. 6, discloses “3-Dimensional Image Capture”, FIGs. 57-63 and 69-87 discloses 3D models of teeth where the models are build based on scans of a patient’s teeth. Para. [0017] “An interactive, orthodontic care system is provided based on scanning of 
However, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “providing a design tool selectable to deform the shape of at least a portion of the three dimensional dental restoration model; wherein the design tool, when selected, enables a line to be drawn on a surface of the three dimensional dental restoration model, and  wherein a surrounding area is indicated along with the line drawn on the surface of the three dimensional dental restoration model,  wherein the three dimensional dental restoration model is of a restoration selected from the group consisting of a crown, an inlay, onlay, bridge, dental implant, or veneer.” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129